Name: 2001/303/EC: Commission Decision of 11 April 2001 laying down the conditions for the control and eradication of foot-and-mouth disease in endangered species in application of Article 13 of Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1107)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  social affairs;  agricultural activity
 Date Published: 2001-04-13

 Avis juridique important|32001D03032001/303/EC: Commission Decision of 11 April 2001 laying down the conditions for the control and eradication of foot-and-mouth disease in endangered species in application of Article 13 of Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1107) Official Journal L 104 , 13/04/2001 P. 0003 - 0005Commission Decisionof 11 April 2001laying down the conditions for the control and eradication of foot-and-mouth disease in endangered species in application of Article 13 of Directive 85/511/EEC(notified under document number C(2001) 1107)(Text with EEA relevance)(2001/303/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13 (3) thereof,Whereas:(1) In Article 13 (3) of Council Directive 85/511/EEC provisions are made for emergency vaccination.(2) The principles provided for in this Article require to balance the decision on resorting to vaccination against basic Community interests which must not be endangered.(3) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, France, the Netherlands and Ireland, the Commission adopted Decisions 2001/172/EC(4), 2001/208/EC(5), 2001/223/EC(6) and 2001/234/EC(7) concerning certain protection measures with regard to foot-and-mouth disease in the respective Member State.(4) Commission Decision 2001/246/EC(8) of 27 March 2001 laying down the conditions for the control and eradication of foot-and-mouth disease in the Netherlands in application of Article 13 of Directive 85/511/EEC has also been adopted enabling the Netherlands to apply as a precautionary measure the pre-emptive vaccination before killing of susceptible animals in holdings situated in close proximity to infected or suspect holdings, taking into account the epidemiological situation and the high density of susceptible animals in certain parts of the territory.(5) The killing of endangered species susceptible to foot and mouth disease will be an undesirable loss of genetic material and may even result in the eradication of a species therefore such a valuable part of our global heritage should be protected as far as possible.(6) Zoological gardens or other well defined approved or registered premises with endangered species at risk must implement good husbandry practice, including all necessary precautions to avoid the possible introduction of foot and mouth virus in their premises.(7) In accordance with Article 13(3) of Directive 85/511/EEC, where the competent authorities of a Member State believe that the disease may compromise endangered species, or other animals such as extremely rare breeds or animals used for irreplaceable and important research work which may also be included on a case by case basis, it is appropriate to provide that the technical modalities for their emergency vaccination shall be specified under a programme that the Member state may present to the Commission as an additional instrument to protect such animals of susceptible species.(8) Detailed measures for the use of vaccination, identification, and subsequent control of these animals, must be included in the programme to be submitted.(9) In its report of 10 March 1999 the Scientific Committee on Animal Health and Animal Welfare made recommendations on the strategy for emergency vaccination against foot-and-mouth disease, which must be taken into account(9).(10) Recourse to any kind of vaccination, even though limited to special categories of animals not primarily concerned by trade, may contribute to jeopardise the foot-and-mouth disease status in terms of international trade not only for the Member State or part of its territory where vaccination is carried out.(11) The Commission prior to taking a Decision on emergency vaccination must ensure that the measures to be taken include at least those provided for in Article 13 (3) first to sixth indent of Directive 85/511/EEC.(12) It will be necessary to review the present requirements, and the risks for trade in vaccinated zoo animals in the Scientific Committee and with the "Office International des Epizooties".(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1For the purposes of this Decision the following definition applies: "Endangered species" means those animals listed in categories; Extinct in the Wild, Critically Endangered, Endangered and Vulnerable of the current IUCN-The World Conservation Union Red List of Threatened Species.Article 21. Member States shall ensure that zoological gardens, or other well defined approved or registered premises with endangered species which may be at risk from possible infection by outbreaks of foot and mouth disease, implement good veterinary practice, and take all necessary precautions to avoid the possible introduction of foot and mouth virus in their premises. Such measures shall include as necessary: no movements onto the premises of susceptible species, housing of susceptible species indoors, ensuring that purchased food and bedding is not contaminated, closure of animal houses of the susceptible species to the public, prevention of contact and feeding of these animals by the public, ensuring staff do not have contact with susceptible animals outside of the zoo and do not enter foot and mouth protection and surveillance areas, prevention of contact with susceptible animals outside of the zoo, instituting disinfection controls at the entrance gates and at the accesses of each service area, and temporary closure of the zoo or part of the zoo. These measures shall remain in place at least until the Member States are sure that the risk of entry of disease has returned to the normal situation.2. Without prejudice to Council Directive 85/511/EEC, and in particular Articles 4, 5 and 9 thereof, Member States may decide on resorting to emergency vaccination of species susceptible to foot and mouth disease in zoological collections of endangered species, which are deemed to be at risk within a proximity of 25 kilometres from an outbreak of foot and mouth disease, under the conditions set out in the Annex.It may be decided on a case by case basis by the Member State concerned to extend this vaccination to other animals such as extremely rare breeds or animals used for irreplaceable and important research work, which are deemed to be at equivalent risk, under the same conditions as indicted above.3. Before commencing the measures referred to in paragraph 2, the Member State shall present a programme with a view to ensuring that other Member States and the Commission are officially informed on the details concerning in particular the exact address and location of the collection of animals where the vaccination is to be carried out, including a comprehensive plan of the boundary, the animal enclosures and pens including specific identification, the number of animals to be vaccinated by species together with their individual identity and location on the plan, the type of vaccine to be used and the time when vaccination will be started and accomplished, and of the circumstances motivating the decision to implement the measures.4. Member States must ensure that these animals shall not be traded or moved between Member States and their animal products shall not enter the human food chain.Article 3This Decision is addressed to the Member States.Done at Brussels, 11 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 62, 2.3.2001, p. 22.(5) OJ L 73, 15.3.2001, p. 38.(6) OJ L 82, 22.3.2001, p. 29.(7) OJ L 84, 23.3.2001, p. 62.(8) OJ L 88, 28.3.2001, p. 21.(9) http://europa.eu.int/comm/food/fs/sc/scah/outcome_en.html.ANNEXConditions for the use of emergency vaccination in the control and eradication of foot-and-mouth disease in application of Article 13(3) of Directive 85/511/EEC>TABLE>